DETAILED ACTION
This is a first action on the merits addressing applicant’s response 15 April 2021, to a requirement for restriction.  The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-18 are pending.
Claims 1, 4-11 and 13-15 are examined.
Claims 2, 3, 12 and 16-18 are withdrawn from consideration.

Election/Restrictions
Applicant's election with traverse of Invention I, Claims 1, 4, 7 and 13-15 in the reply filed on 15 April 2021, is acknowledged.  
Applicant’s remarks are noted.  Based on applicant’s amendments and remarks, applicant corrected dependency, and these claims are under review and not withdrawn due to dependency issues.  Independent claim 2 and dependent claims 3, 12 and 16-18, remain withdrawn from consideration however, as this group of claims is directed to a panel, not a tank, as the language directed to the tank is “when coupled to a tank”, which is considered functional language with respect to the tank and not required.  Further, the limitations directed to the tank of claim 1 and panel of claim 2 are substantially different 
The requirement is still deemed proper and is therefore made FINAL.  Claims 1, 4-11, 13-15 are examined and claims 2, 12 and 16-18 are withdrawn from consideration.

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, applicant is to ensure that each feature mentioned in the claims must be shown or the feature(s) canceled from the claim(s).  For example, claim 1 claims a “thermal syphon connection side” a “tank frame coupling side” and “heat exchanger” are referenced in the claims, however, these features are not provided in the drawings.  These are merely examples and not intended to be inclusive.  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, 

Specification
The disclosure is objected to because of the following informalities: the detailed description of the invention does not discuss each of the features that are in the claims.  For example, claim 1 references “thermal syphon connection side”, “tank frame coupling side” and “heat exchanger” in the claims, but they are not discussed in the specification.  The specification must be complete   
Appropriate correction is required.



Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 4-11 and 13-15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

The examiner notes numerous issues under this heading.  For general claim construction, the examiner suggests applicant reference the prior art cited along with the Manual of Patent Examining Procedure (MPEP) 608.01(i)-608.01(n) for proper claim construction.  Some of the more noticeable issues include when presenting a limitation (e.g., widget) it must initially be preceded by “a” or “an” (e.g., a widget).  Each time the same limitation is subsequently referenced, either in the same claim or dependent claim, it must be preceded by "the" or "said" (e.g., the widget or said widget).  Further, claim limitations 

	Below is a reproduction of claims 1 and 13-15 with the examiner’s comments in bold italics.  The examiner did not reproduce each claim and address each issue for brevity.  The claims not directly addressed below are to be reviewed by applicant and amended accordingly for compliance under this heading.

Claim 1: A thermal hybrid tank, an apparatus for heating a contained liquid by being coupled with a heat exchanger being or having a pipe or a plurality of pipes for thermal syphoning the contained liquid (indefinite as it is unclear if the apparatus as claimed includes the thermal hybrid tank or is separate), and the tank having a shape to both maximize thermal syphoning (indefinite as to the metes and bounds of “maximize”) of said heat exchanger and allow coupling with a tank frame for support and with said heat exchanger (“and with said heat exchanger” is indefinite as it appears to be an incomplete statement in light of the surrounding language), comprising; 
a tank base side; 
a thermal syphon connection side; 
a tank frame coupling side; 
an inlet connection or a plurality of inlet connections; 
an outlet connection or a plurality of outlet connections; 
the inlet connection or the plurality of inlet connections allowing for said liquid (indefinite as lacking antecedent basis, as “contained liquid” is initially presented) to be let into the tank; 
the outlet connection or the plurality of outlet connections allowing for said liquid (indefinite as to whether this is the “contained liquid” or the “liquid”) to be let out for usage and allowing for the connection of said heat exchanger; 
the thermal syphon connection side having the outlet connection or the plurality of outlet connections and being angled as to position said outlet connection or said plurality of outlet connections outward and downward of the tank; 
Page 27 of 39 - Monday, April 12, 2021Application / Control Number: 16/443,668ART UNIT: 3762the tank frame coupling side having a desired pitch between 10 degrees and 75 degrees below horizontally level (indefinite as to with what the angle is below horizontally level; in other words, the frame coupling side should have the angle with respect to another feature of the invention) for allowing the coupling of said tank frame and said heat exchanger by having both (indefinite as to what constitutes “both”; i.e., each limitation should be listed) being aligned to approximately the desired pitch (indefinite as to the metes and bounds of what constitutes a “desired pitch” as this is a relative term); 
the thermal syphon connection side being approximately perpendicular to the tank frame coupling side; 
said heat exchanger being connected between the outlet connection or the plurality of outlet connections of the thermal syphon connection side and any other of the outlet connections of the tank (indefinite as to the metes and bounds of what constitutes “any other” as “the outlet connection or the plurality of outlet connections” and as written it is unclear if “any other outlet connections” is part of the initially recited limitation or is different); 
the tank base side being used to attach the tank with the tank frame (indefinite as “with” implies the two articles are to be connected to a third feature; if only two articles are connected to each other, the examiner suggests using “to” instead of “with”); 
the tank frame coupling side being used to align the tank frame and the heat exchanger (indefinite as to the metes and bounds of how the tank frame and heat exchanger are “align[ed]”); and 
the thermal hybrid tank consisting of a material being a glass, a ceramic, a plastic, a metal, or any combination thereof.  

Claim CPage 37 of 39 - Monday, April 12, 2021Application / Control Number: 16/443,668ART UNIT: 3762Claim 13: The hybrid tank according to claim 1, wherein said tank is constructed within a size range, further comprising; a width; the tank having the width being in the dimension of space between the beam members (lacks antecedent basis as it depends from claim 1 and “a plurality of beam members” is first provided in claim 4); and the width being less than 24 inches.  

Claim 14: The thermal hybrid tank according to claim 1, wherein said tank consists of the material (lacks antecedent basis and indefinite as to the material being claimed) being sheeting and having rivets, further comprising; the inlet connection or the plurality of inlet connections and the outlet connection or the plurality of outlet connections consisting (indefinite for reasons previously provided) of the same material as the tank; the plurality of rivets consisting of the same material as the tank; and said tank being made to contain the liquid by soldering or welding the rivet seams (lacks antecedent basis).  
 
Claim 15: The thermal hybrid tank according to claim 1, wherein said tank consists of the same material (“consists of the same material” is indefinite as it is unclear with what the tank has the same material), comprising; Page 38 of 39 - Monday, April 12, 2021and the outlet connection or the plurality of outlet connections consisting of the same material as the tank; and the tank being made to contain the liquid (indefinite for reasons previously provided) by welding seams.  

Allowable Subject Matter
Claims 1, 4-11 and 13-15 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.  The claims would be subject to further consideration based on the amendments made.


Miscellaneous

Applicant should respectfully note that any response should comply with MPEP §714 and 37 CFR §1.121.  The below hyperlink provides an example of making a proper response, and the examiner strongly suggests referencing it when preparing a response.  Should applicant desire a paper copy, please contact the examiner at the below telephone number and one will be provided.

http://www.uspto.gov/web/offices/pac/dapp/opla/preognotice/formatrevamdtprac.pdf

The examiner may be contacted at any time during prosecution at the below provided number to schedule an interview.  Please see MPEP 713 for information regarding this practice.  Applicant is invited, and encouraged, to contact the examiner at the earliest convenience to expedite prosecution and avoid potential issues, including fees, associated with late responses and/or potential abandonment of the application due to a late response.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  For similar systems, see Watts (U.S. Publication 2009/0301687), Barthez (U.S. Patent 4,531,510), Spencer (U.S. Patent 4,186,726), Baer .

Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM V GILBERT whose telephone number is (571)272-9055.  The examiner can normally be reached on M-F 0800-0430 Eastern.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Darnell Jayne can be reached on 571.272.7723.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have 






/WILLIAM V GILBERT/Primary Examiner, Art Unit 3649